Citation Nr: 1017809	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-01 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; R.S.; E.S.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1989.  He had service in the Republic of Vietnam from January 
13, 1970 to December 6, 1970 and from September 15, 1971 to 
July 2, 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim for service 
connection for PTSD.  

The Board notes that during the pendency of the Veteran's 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that claims for service connection for 
PTSD encompass claims for service connection for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  In 
light of the foregoing, the Veteran's claim has been 
recharacterized as shown on the title page.

The Veteran, his wife, and his brother presented testimony at 
a personal hearing before the undersigned Veterans Law Judge 
in May 2009.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

The Veteran contends that he has an acquired psychiatric 
disorder, claimed as PTSD, as a result of service.  The 
record contains multiple diagnoses of PTSD, and the Veteran 
has identified one stressor with sufficient specificity to 
warrant further development.  More specifically, a review of 
the claims file reveals the Veteran's contention that while 
he was attached to the Headquarters and Main Support Company, 
5th Maintenance Battalion, in Vietnam, his unit received 
harassment fire just as he was being relieved from guard 
duty.  The Veteran asserts that an explosion occurred near 
the tower, flashing a bright light, and he fell off the 
ladder.  He contends that he reported to sick call the 
following day, and has submitted a June 14, 1970 record 
showing treatment following a fall down five steps of a guard 
tower ladder.  See VA Form 21-0781; health record.  

There is no indication in the claims file that the U.S. Army 
and Joint Services Records Research Center (JSRRC) was ever 
contacted for the purpose of obtaining the unit records for 
the Headquarters and Main Support Company, 5th Maintenance 
Battalion for the period of June 1970.  This must be 
accomplished on remand.  

During his hearing, the Veteran reported receiving 
psychological treatment while stationed at the Lowry Air 
Force Base in Denver, Colorado, between 1977 and 1983.  See 
May 2009 transcript.  Review of the service treatment records 
associated with the Veteran's claims file reveals that he was 
seen for intake by mental health services at Lowry Air Force 
Base on January 22, 1987.  Objective findings referred to a 
mental health chart.  The following day, the Veteran was 
interviewed at mental health services for family concerns.  
See health record.  None of the mental health records were 
included with the Veteran's service treatment records.  On 
remand, the RO/AMC should make efforts to obtain all clinical 
and in-patient records associated with treatment the Veteran 
received from mental health services at Lowry Air Force Base.

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
Board finds that based on the evidence as a whole, a medical 
examination is necessary for the purpose of obtaining an 
opinion as to whether any current diagnosed acquired 
psychiatric disorder is related to service.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's mental health 
treatment records from the VA outpatient 
clinic in Daytona Beach, dated since 
November 2008.  

2.  Ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) for the 
Veteran's unit history from June 1970 
while stationed in Vietnam, to include 
verification of the claimed stressor as 
described in his May 2008 statement (VA 
Form 21-0781).  Document all efforts made 
in this regard.  

3.  Contact the National Personnel 
Records Center (NPRC) and request copies 
of the Veteran's complete mental health 
records (to include clinical, in-patient, 
and outpatient records) from Lowry Air 
Force Base in Denver, Colorado.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain them would be 
futile.  Document all efforts made in 
this regard.  

4.  When the above development has been 
completed, schedule the Veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be 
reviewed by the examiner.  The examiner 
should indicate in the report if the 
claims file was reviewed.  All necessary 
tests should be conducted and all 
clinical findings reported in detail.

The examiner is requested to provide an 
opinion as to the diagnosis of all 
psychiatric disorders found to be 
present.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current psychiatric 
disorder, including PTSD, had its onset 
during active duty or is related to any 
in-service disease, injury or event, to 
include the alleged stressor event.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested report does not include 
an adequate response to the specific 
opinion requested, the report must be 
returned for corrective action.

6.  Finally, readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

